Order filed January 7, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                               NO. 14-13-01031-CR
                                  ____________

                 FREDYS ALBERTO CERRITOS, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 262nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1243158

                                     ORDER

      After a plea of guilty, appellant was convicted of the offense of possession
with intent to deliver cocaine and sentenced to fifteen years in prison on April 14,
2010. Appellant filed a pro se notice of appeal on November 5, 2013 attempting to
appeal an order issued November 5, 2013. The clerk’s record, filed December 17,
2013, reflects a bench warrant for a docket setting on November 1, 2013. Other
than appellant’s 2010 conviction, no appealable order appears in the record.
      On January 28, 2014, the Court will consider dismissal of the appeal on its
own motion for want of jurisdiction because the record before this court contains
no appealable order. The appeal will be dismissed unless any party files a response
on or before January 28, 2014, showing meritorious grounds for continuing the
appeal.

                                            PER CURIAM